NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5869-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

IBN BAILEY,

     Defendant-Appellant.
________________________

                    Argued December 15, 2020 – Decided January 6, 2021

                    Before Judges Yannotti, Haas, and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 15-12-1572.

                    Stefan Van Jura, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Stefan Van Jura, of counsel
                    and on the brief).

                    Erin M. Campbell, Assistant Prosecutor, argued the
                    cause for respondent (Esther Suarez, Hudson County
                    Prosecutor, attorney; Erin M. Campbell, on the brief).

PER CURIAM
      On December 1, 2015, a Hudson County grand jury returned a five-count

indictment charging defendant Ibn Bailey with first-degree murder, N.J.S.A.

2C:11-3(a)(1) and (2) (count one); first-degree felony murder, N.J.S.A. 2C:11-

3(a)(3) (count two); second-degree robbery, N.J.S.A. 2C:15-1 (count three);

second-degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-

4(a) (count four); and second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b) (count five).

      Prior to trial, defendant filed a motion to exclude the testimony of

Sergeant Sean O'Leary, the State's proposed expert in cell phone data analysis.

Defendant argued that O'Leary lacked the requisite qualifications to testify as

an expert and that his opinion on defendant's location when he made calls near

the time of the shooting was not based on a reliable method. On January 5,

2017, the trial court denied the motion. Defendant unsuccessfully challenged

this ruling in a motion for reconsideration and after conducting voir dire of

O'Leary at trial.

      On January 16, 2018, the court granted the State's pre-trial motion to

preclude defendant from introducing evidence of the victim's alleged drug

dealing, which defendant claimed could establish third-party guilt. The court




                                                                       A-5869-17T3
                                      2
ruled that the evidence was not relevant to any material issue and was likely to

confuse the jury.

      Following a multi-day trial, the jury found defendant guilty of murder and

the two weapons offenses, and not guilty of the remaining charges. The trial

judge merged the possession of a weapon for an unlawful purpose conviction

into the murder conviction, and sentenced defendant to seventy-five years in

prison, subject to an eighty-five percent period of parole ineligibility pursuant

to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, and five years of

parole supervision upon his release.        The judge sentenced defendant to a

concurrent seven-year term on the unlawful possession of a weapon conviction.1

This appeal followed.

      On appeal, defendant raises the following contentions:

            POINT I

            DEFENDANT WAS DENIED DUE PROCESS AND
            A FAIR TRIAL BY THE TRIAL COURT'S
            INEXPLICABLE FAILURE TO CHARGE THE JURY
            ON IDENTIFICATION WHERE IDENTIFICATION
            WAS A CRUCIAL AND CONTESTED ISSUE. U.S.
            Const. amends. V, VI, and XIV; N.J. Const. art. I, pars.
            1, 9, and 10. (Not Raised Below).



1
  At the time of sentencing, the judge stated she was imposing "a life sentence,"
and then explained that "the life sentence for the record is seventy[-]five years."
                                                                           A-5869-17T3
                                        3
POINT II

DEFENDANT WAS DENIED DUE PROCESS AND
A FAIR TRIAL BY THE IMPROPER ADMISSION
OF      EXPERT    TESTIMONY         ON     MOBILE
TELECOMMUNICATIONS DATA ANALYSIS. U.S.
Const. amends V, VI, and XIV; N.J. Const. art. I, pars.
1, 9, and 10.

POINT III

DEFENDANT WAS DENIED DUE PROCESS AND
A FAIR TRIAL BY THE IMPROPER ADMISSION
OF TESTIMONY FROM WHICH THE JURY
WOULD READILY INFER THAT DEFENDANT
WAS A CONVICTED FELON. U.S. Const. amends V,
VI, and XIV; N.J. Const. art. I, pars. 1, 9, and 10.

POINT IV

DEFENDANT              WAS       DENIED     HIS
CONSTITUTIONAL RIGHT TO PRESENT A
COMPLETE DEFENSE BY THE TRIAL COURT'S
ERRONEOUS              RULING       PRECLUDING
REFERENCE TO THE VICTIM'S DRUG DEALING,
WHICH EXPOSED THE VICTIM TO DANGER AND
SUPPORTED         DEFENDANT'S      THIRD-PARTY
GUILT DEFENSE. U.S. Const. amends V, VI, and
XIV, N.J. Const. art. I, par. 1.

POINT V

THE FOUR ERRORS ASSERTED ABOVE HAD A
CUMULATIVE IMPACT ON DEFENDANT'S
RIGHT TO DUE PROCESS AND A FAIR TRIAL.
U.S. Const. amends V, VI, and XIV, N.J. Const. art. I,
pars. 1, 9, and 10.


                                                          A-5869-17T3
                          4
             POINT VI

             THE IMPOSITION OF A LIFE SENTENCE UNDER
             THE CIRCUMSTANCES OF THIS PARTICULAR
             MURDER IS MANIFESTLY EXCESSIVE.

      After reviewing the record in light of the contentions advanced on appeal,

we affirm defendant's convictions and sentence.

                                       I.

      At approximately 6:00 p.m. on March 25, 2015, a resident walking on

Pacific Avenue in Jersey City saw a man "hunched over" in a car that was parked

on the street. The citizen assumed the man was drunk and so he took no action

at that time. However, the resident called the police when he saw that the man

was still in the car at 9:00 p.m.

      When the police arrived, they found the man, later identified as Karl

Revis, dead from a gunshot wound to the head.         The police investigation

revealed there were eight fingerprints on the passenger side door handle and

window. The police identified defendant as a "potential candidate" for the

prints.

      Detective Eric Infantes examined the call records for defendant's and

Revis's cell phones. He testified that the two men exchanged a few calls and a

greater number of text messages between 12:30 p.m. and 12:45 p.m. on March


                                                                        A-5869-17T3
                                       5
25. In the messages, Revis offered to pay defendant to have sex with him.

According to the text messages, Revis agreed to pick defendant up in Jersey City

and drive him to Revis's apartment in East Orange.

      Infantes testified that a video surveillance recording obtained from Revis's

apartment building showed two men, who defendant later identified as Revis

and himself, entering the building and then an elevator at 1:07 p.m. In the video,

Revis was wearing jeans, a green coat, and a knit cap. Defendant wore ripped

blue jeans, "a black jacket with something underneath," white sneakers with

black soles, and a "dark" hat with red and white horizontal stripes.          The

recording showed defendant and Revis leaving the building about an hour after

they arrived.

      According to Infantes, defendant and Revis exchanged additional phone

calls and text messages between 4:14 p.m. and 4:18 p.m. O'Leary, the State's

expert in cell phone data analysis, testified that these calls and texts were

serviced by cell towers in Hillside. O'Leary explained that while cell phone

towers could not pinpoint the exact location of a phone call when it is made and

received, they did provide the general location of the phone. O'Leary opined

that the "absolute maximum" distance the tower and phone would be from each




                                                                          A-5869-17T3
                                        6
other was "[p]robably a mile and a half . . . ."2 Thus, defendant and Revis were

in the general area of Hillside during those conversations. The last call that

Revis's phone made on March 25 was at 5:04 p.m., and it was serviced by a

tower on Raymond Boulevard in Newark.

      Lieutenant Anthony Musante processed Revis's license plate through an

automated license plate reader and determined that his car traveled over a bridge

into Jersey City at 5:26 p.m.

      At 5:35 p.m., defendant's phone made a call that was serviced by a tower

on Communipaw Avenue in Jersey City. This location was approximately a half

a mile away from where Revis's body was found. At 5:55 p.m., defendant made

a call that was serviced by a tower on Pacific Avenue in Jersey City, which was

about a block away from the crime scene. Two minutes later, defendant made a

call serviced by a tower on Garfield Avenue in Jersey City, which was about a

half mile from the crime scene and, at 5:58 p.m., defendant made another call

that was serviced by the tower on Pacific Avenue.




2
  Joseph Sierra, custodian of records for T-Mobile, testified for the State and
corroborated O'Leary's testimony concerning the coverage range of cell towers.
Sierra explained that the range of coverage of each tower varies by geographic
area and that in urban areas where towers are located "about every two blocks,"
the range of coverage is also about two blocks.
                                                                         A-5869-17T3
                                       7
      According to Infantes, a video surveillance recording from a camera near

the crime scene first showed Revis's car parked on Pacific Avenue between 5:35

p.m. and 5:40 p.m. At 5:50 p.m., another video showed a man walking on

Forrest Street, which intersected with Pacific Avenue less than a block away

from the crime scene. The man wore white sneakers with black soles, ripped

blue jeans, a black jacket, and a dark-colored hat with white and red stripes. The

man had something rolled up under his arm and a green item in his hand.

      Moments later, another surveillance camera at the corner of Forrest

Avenue and Halladay Street, which was one street over from Pacific Avenue,

captured the same man walking. On another surveillance camera, the man was

seen bending down behind a bush and doing something with the green item. At

trial, a sidebar discussion revealed that the item in the man's hand was Revis's

green jacket. When the man bent down, he rummaged through the coat and then

placed something in his pocket. At approximately 6:00 p.m., a surveillance

video on Garfield Street showed the man throwing something away. The police

later searched the area but found nothing.

      On March 27, defendant's phone accessed two news articles about the

murder.   One of the articles identified Revis by name and stated that th e

authorities believed they had identified the shooter. By the next day, defendant


                                                                          A-5869-17T3
                                        8
had acquired a new phone and began advising his contacts that he had a new

number.

       On March 28, defendant used his new phone to contact a woman in West

Virginia. In a series of text messages, he told the woman he was coming to see

her. The police eventually arrested defendant in Virginia.

       On May 7, 2015, Detective Sergeant Willy Caicedo interviewed

defendant. After Caicedo advised him of his Miranda3 rights, defendant agreed

to speak with him. A redacted version of defendant's statement was played for

the jury.

       Defendant denied knowing a man named Revis. However, when Caicedo

showed him a photo of Revis, defendant said it was a photo of "Bam."

Defendant stated, "I sell weed to him" and he believed Bam was from East

Orange or Newark. Defendant said he had been to Bam's house "[s]everal times"

in relation to their drug deals.

       Caicedo showed defendant the surveillance video of Revis and a man at

Revis's apartment building, and defendant said the men in the video were Bam

and himself.    Defendant said they had gone to Bam's house to do a drug

transaction, later went to Hillside to pick up Bam's car from a Nissan dealership,


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-5869-17T3
                                        9
and then they sold drugs in Newark. Defendant stated that Bam then dropped

him off in Journal Square in Jersey City, and that was the last time he saw Bam.

      O'Leary testified that based on the calls defendant made between 5:55

p.m. and 5:58 p.m., defendant was not in Journal Square at the time because the

calls were serviced by towers on Pacific and Garfield Avenues. According to

O'Leary, Journal Square was roughly two miles away and calls do not connect

to towers that far away when others are close by.

      Defendant did not testify. He presented one witness, Investigator Jefferey

Lundy, who testified that he had spoken to the manager of a Nissan dealership

in Hillside. The manager told Lundy that Revis's car was dropped off for service

on March 24, and picked up on March 25.

                                        II.

      In Point I, defendant contends for the first time on appeal that the trial

judge erred by failing to provide the "No In- Or Out-Of-Court Identification"

charge to the jury. We disagree.

      "[A]ppropriate and proper charges are essential for a fair trial." State v.

Baum, 224 N.J. 147, 158-59 (2016) (quoting State v. Reddish, 181 N.J. 553, 613

(2004)) (internal quotations omitted). The trial court is required to give the jury

"a comprehensible explanation of the questions that the jury must determine,


                                                                           A-5869-17T3
                                       10
including the law of the case applicable to the facts that the jury may find." Id.

at 159 (quoting State v. Green, 86 N.J. 281, 287-88 (1981)).           "Erroneous

instructions on matters or issues that are material to the jury’s deliberation are

presumed to be reversible error in criminal prosecutions." State v. Jordan, 147

N.J. 409, 422 (1997) (citing State v. Warren, 104 N.J. 571, 579 (1986)).

However, in assessing the propriety of the instruction, an appellate court will

examine the entire charge to see whether it was ambiguous or misleading or

whether it misinformed the jury of the law. State v. R.B., 183 N.J. 308, 324

(2005).

      Where, as here, no objection is raised, we review the instructions for plain

error and must determine whether the error was "clearly capable of prod ucing

an unjust result." State v. Alexander, 233 N.J. 132, 141-42 (2018) (citing R.

2:10-2). "The mere possibility of an unjust result is not enough." Id. at 142

(quoting State v. Funderburg, 225 N.J. 66, 79 (2016)). "Rather, '[t]he possibility

must be real, one sufficient to raise a reasonable doubt as to whether the error

led the jury to a result it otherwise might not have reached." Ibid. (quoting State

v. Macon, 57 N.J. 325, 336 (1971)).

      Applying these standards, we are satisfied that defendant's argument lacks

merit. The "No In- Or Out-Of-Court Identification" charge provides:


                                                                           A-5869-17T3
                                       11
            (Defendant), as part of his/her general denial of guilt,
            contends that the State has not presented sufficient
            reliable evidence to establish beyond a reasonable
            doubt that he/she is the person who committed the
            alleged offense. The burden of proving the identity of
            the person who committed the crime is upon the State.
            For you to find this defendant guilty, the State must
            prove beyond a reasonable doubt that this defendant is
            the person who committed the crime. The defendant
            has neither the burden nor the duty to show that the
            crime, if committed, was committed by someone else,
            or to prove the identity of that other person. You must
            determine, therefore, not only whether the State has
            proven each and every element of the offense charged
            beyond a reasonable doubt, but also whether the State
            has proven beyond a reasonable doubt that this
            defendant is the person who committed it.

            [Model Jury Charge (Criminal), "Identification: No In-
            Or Out-of-Court Identification" (approved Oct. 26,
            2015).]

A footnote to the instruction states that the charge should be given when the

State relies solely on circumstantial evidence to prove defendant's identity

"without adducing any direct identification evidence." Ibid.

      In this case, the instruction was not applicable because the State produced

direct identification evidence, namely, a number of surveillance recordings

before and after the murder which showed a man wearing ripped blue jeans,

white sneakers with black soles, a black jacket, and a dark hat with red and white

stripes. Defendant identified himself as the man wearing these clothes in the

                                                                          A-5869-17T3
                                       12
surveillance recording obtained from Revis's apartment building. The man in

the other videos wore the same set of clothes. Thus, this was not a case where

the State relied solely upon circumstantial evidence to establish defendant's

identity.

      In addition, the judge's final charge to the jury specifically stated that the

State had the burden of proving that defendant committed each element of each

crime beyond a reasonable doubt and that this burden never shifted to defendant.

The judge also instructed that defendant claimed someone else had killed Revis

and that he had no burden of proof, including no burden of showing that

someone else committed the crime. Thus, the charge as a whole adequately

conveyed the law applicable to the issues the jury had to resolve.

      Therefore, we reject defendant's contention on this point.

                                        III.

      In Point II, defendant contends the trial judge erred in permitting O'Leary

to testify that defendant could not have made the calls from Journal Square

because it was roughly two miles away from the towers used to transmit the

calls, and towers in urban areas generally did not service calls greater than one-

and-a-half miles away. Defendant argues that O'Leary lacked the qualifications

to offer expert testimony on the frequency range of the towers to which


                                                                            A-5869-17T3
                                       13
defendant's calls connected. Defendant also asserts that because O'Leary did

not base his opinion on "drive test data," which defendant alleges is the most

reliable method, the expert's testimony should have been barred. We disagree

with these contentions.

      We     first   address   defendant's   arguments    concerning    O'Leary's

qualifications as an expert. Our "courts take a liberal approach when assessing

a person's qualifications" and avoid excluding testimony based on "the thinness

and other vulnerabilities in an expert's background[,]" as those matters are more

appropriately addressed in cross-examination. State v. Jenewicz, 193 N.J. 440,

454-55 (2008).       A witness may qualify as an expert "on the basis of his

experience, even when it is limited." State v. Torres, 183 N.J. 554, 572 (2005).

      Thus, for example, in State v. Moore, 122 N.J. 420, 458-59 (1991), the

Court held that a trooper with two years' experience as a crime scene investigator

and only two days training in blood-spatter analysis, qualified as an expert in

blood splatter analysis. And, in State v. Krivacska, 341 N.J. Super. 1, 32-33

(App. Div. 2001), the court affirmed a decision allowing a psychologist to offer

expert opinion about a cognitively impaired person even though the psychologist

did not have experience with the person's particular impairment and did not

specialize in this field.


                                                                          A-5869-17T3
                                       14
      Here, O'Leary testified during an extensive voir dire that he had close to

twenty years' experience in homicide investigative work, which included cell

phone data analysis, and he had qualified as an expert in cell phone analysis in

five other cases. He also had approximately eight years' experience in the

private sector conducting cell phone investigative work. Thus, O'Leary had

sufficient experience to qualify as an expert. Moreover, the jury was aware of

the shortcomings in his training and experience because defense counsel

extensively questioned him on that during voir dire and cross-examination.

Therefore, we conclude that the judge did not err in qualifying O'Leary as an

expert and in admitting his testimony.

      We also disagree with defendant's argument that because O'Leary did not

use the "drive test" in formulating his opinion on defendant's location when he

used his cell phone, O'Leary's testimony should not have been admitted. The

admissibility of evidence, including that of expert testimony, is a matter within

the sound discretion of the trial court. State v. McGuire, 419 N.J. Super. 88,

123 (App. Div. 2011). "Under that standard, an appellate court should not

substitute its own judgment for that of the trial court, unless 'the trial court's

ruling was so wide of the mark that a manifest denial of justice resulted.'" State




                                                                          A-5869-17T3
                                       15
v. Brown, 170 N.J. 138, 147 (2001) (quoting State v. Marrero, 148 N.J. 469, 484

(1997)).

      With respect to the drive test, which defendant claims is the only reliable

method to determine a cell phone tower's coverage and thus the location of a

phone when a call is placed, the court in New York SMSA Ltd. v. Twp. of

Mendham Zoning Bd. of Adjustment, 366 N.J. Super. 141, 150 (App. Div.

2004), described that test as follows: "In a drive test, a specially equipped

vehicle travels throughout an area scanning and recording signal strengths over

a given frequency range. The data obtained from the drive test is then processed

by a computer and plotted in the form of a propagation map," which shows gaps

in coverage and areas where coverage is weak. Ibid. Thus, a drive test does not

provide the location of a cell phone when a call is made, but rather, provides

data on a cell tower's frequency range, which a computer then uses to create a

map of the tower's frequency range.

      While the drive test is an accepted method of determining the reach of a

tower's frequency, nothing suggests that it is the only acceptable method of

estimating a cell phone's location during a call. The method that O'Leary used,

which was based on the number and location of towers in Jersey City, is

consistent with case law on this topic.


                                                                         A-5869-17T3
                                          16
      During his testimony, O'Leary thoroughly explained the basis for his

opinion concerning defendant's location when he used his cell phone around the

time Revis was shot. According to O'Leary, when a cell phone sends a call, the

tower with which the phone is connected establishes two channels, one for the

sending phone and one for the receiving phone. Each tower has a limited number

of channels, and the more channels that are being used, the weaker the frequency

may become. While the tower with which the phone is connected is usually the

tower closest to the phone, the phone may connect with a tower farther away if

the initial tower's frequency is weak. This will allow the phone to maintain the

best, or clearest, frequency throughout the call. The phone receiving the call

will also connect to the tower with the clearest frequency, which will usually be

the tower closest to it.

      In densely populated urban areas like Jersey City, O'Leary said cell phone

towers are clustered "fairly close together so that they create seamless coverage"

to service the numerous phones in the area. "[O]ften times the coverage from

one tower will intersect with the coverage from another tower." Where towers

are located close to one another, the subscribers "keep the power [of their

frequencies] at a lower volume[,] for lack of a better term" to decrease

"interfere[ence] with adjacent towers." "[B]ecause the cell phone companies


                                                                          A-5869-17T3
                                       17
only have a certain number of frequencies allotted to them in a certain area, they

reuse the frequencies in" nearby towers to lessen interference and increase

coverage.

      O'Leary opined that in an area such as Jersey City, the maximum distance

at which a cell phone would connect with a tower was "[p]robably a mile and a

half." He believed that was "the absolute maximum" distance because there are

"many" towers in Jersey City and towers "reuse the frequencies" in nearby

towers to promote the best frequency. Because Journal Square was at least two

miles away from each of the towers to which defendant's phone connected when

he made calls near the murder scene, O'Leary opined that defendant could not

have been in Journal Square at the times the calls were made.

      As the Court explained in State v. Earls, 214 N.J. 564, 576-79 (2013), a

case that considered whether the use of cell phone tracking to locate a defendant

violated the Fourth Amendment, cell phone call records can be used to identify

the location of a phone when it made a call based on the tower that it connected

to when the call was placed. In so explaining, the Court relied on federal and

state case law, as well as Congressional testimony, on the manner in which cell

phones transmit calls and how that information can be used to locate a particular

phone. Id. at 576-79.


                                                                          A-5869-17T3
                                       18
      Similar to O'Leary's testimony, the Earls Court explained that cell phones

connect to a network of towers to transmit calls through frequencies provided

by the towers. Id. at 576-77. A phone will connect to the nearest tower with

the clearest frequency and will transfer to a tower with a stronger frequency if

the initial tower's frequency decreases. Ibid. In areas with numerous towers,

the range of frequency for each tower will be smaller, so as to decrease

interference with other towers' frequency. Id. at 578. This, in turn, makes

locating a specific phone in an urban area with many towers easier and more

precise. Ibid. "As the number of cell towers or base stations increases, the size

of the sector shrinks and tracking becomes more precise." Ibid. Thus, O'Leary's

manner of determining the location of a call by using the towers the calls

connected to is supported by our case law.

      Additionally, O'Leary's testimony was consistent with the testimony of

Sierra, the custodian of records for T-Mobile. As noted above, Sierra confirmed

that the range of coverage of each tower varies by geographic area and that in

urban areas where towers are located "about every two blocks," the range of

coverage is also about two blocks. Under these circumstances, the judge did not

abuse her discretion by admitting O'Leary's testimony about the cell towers and

defendant's location when his phone connected to them.


                                                                         A-5869-17T3
                                      19
      Finally on this point, a N.J.R.E. 104 hearing was not needed under the

circumstances of this case. O'Leary clearly qualified as an expert and defendant

was able to cross-examine him in detail concerning his qualifications and the

methodology he used to arrive at his opinions.        Therefore, we also reject

defendant's contention on this point.

                                        IV.

      In Point III, defendant argues that the trial judge erred by denying his

motion for a mistrial based upon a remark Caicedo made during his testimony.

This argument lacks merit.

      At the conclusion of Caicedo's testimony on direct examination, the

prosecutor asked if he was aware of whether defendant had a permit to possess

a handgun. Caicedo answered: "To my knowledge [defendant] was a . . .

considered a certain person not to . . . ." Before Caicedo completed his response,

defense counsel objected. At the sidebar that followed, which was not fully

transcribed, the judge sustained the objection. Defendant's attorney did not

request a curative instruction and, when Caicedo resumed his direct testimony,

the prosecutor asked him to respond yes or no, and Caicedo said "no." Defense

counsel then began her cross-examination.




                                                                          A-5869-17T3
                                        20
      The following day, defense counsel said she was "renew[ing]" her

application for a mistrial based on Caicedo's testimony. Counsel argued that

Caicedo's partial answer suggested that defendant was a certain person not to

have a weapon based upon a prior felony conviction and, because the jury

included "several people with law enforcement experience," they would

understand Caicedo's response to mean that defendant had a criminal record.

The judge denied the motion, finding that Caicedo's response was not so

prejudicial that it infringed on defendant's right to a fair trial.

      On appeal, defendant again contends that Caicedo's remark was

prejudicial to him and warranted a mistrial. We disagree.

      The decision whether to grant a mistrial is "peculiarly within the

competence of the trial judge, who has the feel of the case and is best equipped

to gauge the effect of a prejudicial comment on the jury in the overall setting."

State v. Hogan, 297 N.J. Super. 7, 15 (App. Div. 1997) (quoting State v. Winter,

96 N.J. 640, 647 (1984)). Therefore, we will not disturb a trial court's ruling

unless there is an abuse of discretion. State v. Harvey, 151 N.J. 117, 205 (1997).

      We detect no abuse of discretion here. Caicedo never completed his

response to the question and, therefore, he never identified defendant as a person

who was not permitted to possess a weapon because of a disqualifying criminal


                                                                          A-5869-17T3
                                         21
record. Defendant's claim that members of the jury would have inferred that

information is based upon pure speculation.

      We also reject defendant's argument that the judge should have given the

jury a sua sponte curative instruction. Where a defendant fails to request a

curative instruction, he or she "must show that the failure to give such an

instruction sua sponte constitutes an error 'clearly capable of producing an unjust

result.'" State v. Mays, 321 N.J. Super. 619, 633 (App. Div. 1999) (quoting State

v. Loftin, 287 N.J. Super. 76, 97 (App. Div. 1996)).

      Applying this standard, we are satisfied that Caicedo's fleeting and

incomplete response was unlikely to result in a verdict the jury may not have

otherwise reached. Indeed, had the judge given a curative instruction after

Caicedo's abbreviated answer, it may have drawn unnecessary attention to the

response and suggested the very information that defendant wanted to avoid

being presented to the jury.

                                         V.

      Defendant argues in Point IV that the trial judge incorrectly granted the

State's motion to bar him from presenting evidence that Revis was a drug dealer,

which defendant claimed exposed the victim to danger and may have established

third-party guilt. Again, we disagree.


                                                                           A-5869-17T3
                                         22
      The Sixth and Fourteenth Amendments grant a criminal defendant the

right "to a meaningful opportunity to present a complete defense." Crane v.

Kentucky, 476 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467 U.S.

479, 485 (1984)). That right includes "the right to argue that someone else

committed the crime." State v. Fortin, 178 N.J. 540, 590 (2004).

      However, to be admissible, evidence supporting third-party guilt "must

satisfy the standards of the New Jersey Rules of Evidence." Id. at 591. Among

those standards is that the evidence be relevant to the issues the jury must

resolve. N.J.R.E. 401. Relevant evidence is "evidence having a tendency in

reason to prove or disprove any fact of consequence to the determination of the

action." N.J.R.E. 401. See also Jenewicz, 193 N.J. at 457-58 ("Analyzing

relevance requires examining the logical connection between the proffered

evidence and a fact in issue.").

      Because the defendant in a criminal case bears no burden of proving

innocence, a defendant does not have to show that evidence of third -party guilt

"supports a probability that another person committed the crime." Fortin, 178

N.J. at 591. Rather, the defendant must only show that the evidence is "'capable

of raising a reasonable doubt of defendant's guilt' to warrant its admissibility."




                                                                          A-5869-17T3
                                       23
Ibid. (quoting State v. Koedatich, 112 N.J. 225, 299 (1988) (Koedatich II)).

Thus,

              [s]uch evidence cannot be withheld from the jury "if the
              proof offered has a rational tendency to engender a
              reasonable doubt with respect to an essential feature of
              the State's case." State v. Sturdivant, 31 N.J. 165, 179
              (1959). Stated more concretely, there must be "some
              link . . . between the third party and the victim or
              crime," Koedatich II, 112 N.J. at 300, "capable of
              inducing reasonable" people to regard the evidence "as
              bearing upon the State's case," Sturdivant, 31 N.J. at
              179. The connection between the third party and the
              crime cannot be left to conjecture. Ibid.

              [Fortin, 178 N.J. at 591.]

        The trial court's decision regarding the admissibility of third-party guilt

evidence "is fact sensitive" and thus entitled to deference. Ibid. We review a

judge's ruling on admission of evidence of third-party guilt for abuse of

discretion. State v. Cotto, 182 N.J. 316, 333 (2005).

        In this case, defendant sought to introduce testimony from Revis's friends

that Revis sold prescription drugs, that he was selling those drugs in Jersey City

on the day of his murder, and that he had been robbed in the past while selling

drugs. The trial judge held that the statements were not admissible because they

did not "tend to prove or disprove any fact of consequence regarding

[d]efendant's role in the death of . . . Revis." Moreover, the judge found that


                                                                           A-5869-17T3
                                           24
evidence of Revis's alleged drug dealing "would have the effect of putting [the]

victim on trial and distracting the jury from the issue of Defendant's involvement

on the homicide."

      In so ruling, the court drew support from Fortin, 178 N.J. at 590-92, where

the Supreme Court affirmed the exclusion of a rape and murder victim's alleged

drug dealing to establish third-party guilt. There, the defendant sought to

introduce evidence of the victim's drug dealing to suggest that she may have

been murdered during a drug deal gone wrong.           Fortin, 178 N.J. at 592.

However, no evidence suggested that she was selling drugs near or at the time

of her murder. Ibid. Thus, the trial court found, and the Supreme Court agreed,

that "the evidence did not suggest, even inferentially, that [the victim's] drug

dealing was connected in any way to her murder." Id. at 593. Even if it "had

any probative value," that value "was substantially outweighed by the risk of

undue prejudice and confusion of the issues." Ibid. (citing N.J.R.E. 403). Thus,

the Court concluded that "the drug-dealing evidence bore no relevance to any

material issue in the case and, accordingly, did not have the capacity to raise a

reasonable doubt of defendant's guilt." Ibid.

      Here, the facts were similar to those in Fortin. No evidence established

that Revis was selling drugs at or near the time of his death, and defendant's


                                                                          A-5869-17T3
                                       25
suggestion that the murder may have been related to a drug sale was based on

pure conjecture. Because defendant's proffered evidence was not relevant to the

issue of guilt and had the tendency to confuse the jury, the judge properly

excluded it.

                                       VI.

      Defendant argues in Point V of his brief that the cumulative prejudice of

the errors he raises deprived him of a fair trial. Having rejected defendant's

argument that any reversible error occurred during his trial, we also reject his

cumulative error argument.

                                      VII.

      Finally, defendant contends in Point VI that his sentence was excessive.

We disagree.

      Trial judges have broad sentencing discretion as long as the sentence is

based on competent credible evidence and fits within the statutory framework.

State v. Dalziel, 182 N.J. 494, 500 (2005). Judges must identify and consider

"any relevant aggravating and mitigating factors" that "are called to the court's

attention" and "explain how they arrived at a particular sentence." State v. Case,

220 N.J. 49, 64-65 (2014) (quoting State v. Blackmon, 202 N.J. 283, 297




                                                                          A-5869-17T3
                                       26
(2010)). "Appellate review of sentencing is deferential," and we therefore avoid

substituting our judgment for the judgment of the trial court. Id. at 65.

      We are satisfied the judge made findings of fact concerning aggravating

and mitigating factors that were based on competent and reasonably credible

evidence in the record, and applied the correct sentencing guidelines enunciated

in the Code. Accordingly, we discern no basis to second-guess the sentence.

      Affirmed.




                                                                            A-5869-17T3
                                       27